            Case 1:20-cv-06329-LGS Document 5 Filed 09/02/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
                                                               :
DR. MUHAMMAD MIRZA and ALLIED                                  :
MEDICAL AND DIAGNOSTIC                                         :
SERVICES, LLC,                                                 :   20 Civ. 6329 (LGS)
                                           Plaintiffs          :
                                                               :        ORDER
                           -against-                           :
                                                               :
JOHN DOE,                                                      :
                                           Defendant.          :
------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, pursuant to Federal Rule of Civil Procedure 26(d)(1), Plaintiffs have moved

for expedited discovery to identify the John Doe Defendant in this case. Specifically, Plaintiffs

seek to serve a subpoena on third party Yelp, Inc. (“Yelp”) in order to ascertain Defendant’s

identity;

        WHEREAS, Plaintiffs have satisfied the requirements for leave to serve a third-party

subpoena on an expedited basis. When considering whether to grant a motion for expedited

discovery prior to a Rule 26(f) conference, courts apply a “flexible standard of reasonableness

and good cause.” Digital Sin, Inc. v. John Does 1-176, 279 F.R.D. 239, 241 (S.D.N.Y. Jan. 30,

2012); Ayyash v. Bank Al-Madina, 233 F.R.D. 325, 326-27 (S.D.N.Y. 2005). Applying that

standard confirms that Plaintiffs are entitled to a subpoena. In particular, Plaintiffs seek

Defendant’s “identity and contact information.” Without this discovery, Plaintiffs appear unable

to ascertain the identity of Defendant or to effect service on him. It is hereby

        ORDERED that Plaintiffs may serve Yelp with a Rule 45 subpoena seeking only the

name and address of Defendant. Plaintiffs may not subpoena Yelp for Defendant’s email

address, telephone number or any other information. It is further

        ORDERED that any information disclosed to Plaintiffs in response to the subpoena may
           Case 1:20-cv-06329-LGS Document 5 Filed 09/02/20 Page 2 of 2


be used by Plaintiffs solely for the purpose of obtaining sufficient information to identify and

serve Defendant. It is further

       ORDERED that by September 9, 2020, Plaintiffs shall serve a copy of this Order and the

subpoena on Yelp and file an affidavit of service. It is further

       ORDERED that by October 20, 2020, Yelp shall file any motion for a protective order in

lieu of complying with the subpoena. By October 27, 2020, Plaintiffs shall file a response, if

any. No reply shall be filed without authorization of the Court. Plaintiffs and Yelp shall comply

with the Court’s Individual Rules and Emergency Individual Rules, including the provisions on

page limits, exhibits and courtesy copies.

       The Clerk of Court is respectfully directed to close the docket entry at #4.



Dated: September 2, 2020
       New York, New York




                                                  2
